     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 1 of 35   1


 1                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3      Domingo Arreguin Gomez,        )
        et al.,                        ) Civil Action
 4                                     ) No. 20-CA-1419
                          Plaintiffs, )
 5                                     ) STATUS CONFERENCE
       vs.                             )
 6                                     ) Washington, DC
       Donald J. Trump, et al.,        ) September 22, 2020
 7                                     ) Time: 4:00 p.m.
                          Defendants. )
 8     ___________________________________________________________

 9                   TRANSCRIPT OF STATUS CONFERENCE
                                HELD BEFORE
10                  THE HONORABLE JUDGE AMIT P. MEHTA
                       UNITED STATES DISTRICT JUDGE
11     ____________________________________________________________

12                            A P P E A R A N C E S

13     For the Plaintiffs:         Charles Herman Kuck
                                   KUCK IMMIGRATION PARTNERS LLC
14                                 365 Northridge Road
                                   Suite 300
15                                 Atlanta, GA 30350
                                   404-816-8611
16
                                   Rafael N. Urena
17                                 THE LAW OFFICE OF RAFAEL URENA
                                   925 N. La Brea Ave
18                                 Ste 4th Floor
                                   Los Angeles, CA 90038
19                                 703-989-4424
                                   Email: Ru@urenaesq.com
20
       Also for Plaintiffs:        Abadir Barre
21                                 Cleland Welton
                                   Esther Sung
22                                 Laboni Hoq
                                   Nadia Dahab
23                                 Jesse Bless
                                   Curtis Lee Morrison
24                                 Bradley Banias

25
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 2 of 35     2


 1     For the Defendants:         James Wen
                                   U.S. DEPARTMENT OF JUSTICE
 2                                 Office of Immigration Litigation,
                                     District Court Section
 3                                 P.O. Box 868 Ben Franklin Station
                                   Washington, DC 20044
 4                                 202-532-4142
                                   Email: James.j.wen@usdoj.gov
 5
       Also for Defendants:        Glenn Girdharry
 6                                 Benton York
                                   Robert Caplen
 7
       ____________________________________________________________
 8
       Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
 9                                 Official Court Reporter
                                   United States Courthouse, Room 6523
10                                 333 Constitution Avenue, NW
                                   Washington, DC 20001
11                                 202-354-3267

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 3 of 35           3


 1                  THE COURTROOM DEPUTY:     This is 20-1419, Domingo

 2     Arreguin Gomez, et al. versus Donald J. Trump, et al.

 3                  Abadir Barre, Cleland Welton, Esther Sung, Laboni

 4     Hoq, Naia Dahab, Jesse Bless, Curtis Lee Morris, Rafael Urena,

 5     Charles Kuck, and Bradley Banias for the plaintiffs.            Glenn

 6     Girdharry, James Wen, Benton York, and Robert Caplen for the

 7     defense.

 8                  THE COURT:   Counsel, good afternoon, everybody.           Hope

 9     everybody is safe and doing well.

10                  So, first of all, thank you for making yourselves

11     available so quickly this afternoon.        I only realized recently

12     that despite having set the deadline for receipt of the status

13     report, I didn't follow along with a deadline to have a

14     hearing, or date to have a hearing.        And so I'm glad everybody

15     was able to convene so quickly.        So thank you for that.

16                  I've had a chance to review what the parties have

17     submitted.    And so, I guess, the question, the main question

18     going forward is where we go from here.         The defendants have

19     set forth what's -- the work that they've been doing to comply

20     with the order.     And as I read what they've written, they have,

21     at least with respect to the named plaintiffs, it looks like

22     nearly all of them have been scheduled for interviews and at

23     least half of those applications have been adjudicated, with

24     about 50 percent of those that have been adjudicated receiving

25     either the visas themselves -- actually receiving the visas,
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 4 of 35         4


 1     with the other 50 percent having being refused, or give or take

 2     that number.     And then in terms of additional non-plaintiffs

 3     that have been adjudicated, it looks like north of another

 4     1,000 -- excuse me, I should say another 900 or so additional

 5     diversity visas have been issued since September the 5th.

 6                 Plaintiffs obviously don't find, you know, a lot of

 7     the numbers terribly satisfying and ask that we provide some

 8     additional relief, including potentially reserving additional

 9     visas for 2020 DV applicants past the September 30th deadline.

10     I presume both sides are going to ask for an opportunity to

11     brief the ability to grant that relief.

12                 So, why don't we start with government counsel and

13     see if there's anything else you want to add to what's already

14     in the extensive report that you've provided, along with the

15     declarations that are attached to it.

16                 MR. WEN:    Yes, Your Honor.    It is James Wen for the

17     government.     So I just wanted to add that this morning the --

18     we got information from USCIS that they've also adjudicated --

19     we've received the numbers of how many diversity visas they've

20     adjudicated -- that they've issued this fiscal year.            So,

21     they've issued an additional 711 diversity visas, on top of the

22     number that we reported.       So that brings the number that we

23     have to about 13,352 diversity visas that have been issued this

24     fiscal year so far.

25                 I just want to emphasize that this is a fluid
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 5 of 35         5


 1     situation.    The State Department has indicated to me that a lot

 2     of -- that many interviews are occurring this week.             So, that

 3     number, you know, could go up.

 4                  And, also, with respect to the number of cases that

 5     have been refused, the State Department has indicated to me

 6     that the majority of those cases are due to administrative

 7     processing in which, you know, basically, you know, documents

 8     are missing or medical exams need to happen.          And so, those

 9     issues relating to the administrative processing issues can be

10     cured and those could end up -- those could very well end up

11     being issued.     So, that -- those are just two issues I wanted

12     to raise.

13                  THE COURT:   Okay.   Thank you.    Can you help me

14     understand something that you just said?         I think I heard you

15     say that 711 visas, diversity visas, have been issued by USCIS,

16     is that right?

17                  MR. WEN:   Yes, Your Honor.

18                  THE COURT:   And that brings the total, I think you

19     said, to 13,172?     Did I hear you correctly?

20                  MR. WEN:   I'm sorry, Your Honor, it's 13,352.

21                  THE COURT:   13,352.   Okay.   Just for my own

22     edification, can you tell me, why is it that USCIS is issuing

23     some of these visas, as opposed to states?         Just for my -- go

24     ahead.

25                  MR. WEN:   Yes, Your Honor.    Some of these
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 6 of 35        6


 1     individuals, the diversity selectees are -- in that situation

 2     would be located inside the United States.         So instead of going

 3     to an overseas post to have their diversity visa applications

 4     be adjudicated by a consulate post, they can adjust their

 5     status through USCIS.

 6                 THE COURT:    Okay.   All right.    That's what I

 7     suspected, but I wanted to get that clarification.              I

 8     appreciate it.     Of that 711 that USCIS has processed, do you

 9     have a sense of whether any of those folks are main plaintiffs

10     in any of the cases before me?       And I don't include the Kennedy

11     case in that grouping just yet.

12                 MR. WEN:    Your Honor, it's my understanding that one

13     plaintiff is having -- is having the diversity visa application

14     processed through USCIS.       That's my understanding.

15                 THE COURT:    And would you anticipate that number --

16     that 711 number of USCIS, do you anticipate that number going

17     up?   In other words, are there still more diversity visa

18     applicants in queue to be processed in the United States?

19                 MR. WEN:    Your Honor, I do not have that information

20     at this time.

21                 THE COURT:    Okay.   All right.    And just one other

22     question, and maybe you can answer this, maybe you can't, but,

23     has State attempted -- you've given me the current numbers, but

24     are you in any position to provide even a ballpark estimate of

25     how many applications or how many visas you expect to -- how
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 7 of 35          7


 1     many visas you would expect to be issued, adjudicated and

 2     issued by the end of the month?        Any way of making that

 3     estimate?

 4                 MR. WEN:    Your Honor, we do -- I'm not -- I don't

 5     believe I have any, like, forecast for how many total diversity

 6     visas will be issued by the end of the fiscal year.             As I

 7     mentioned, Your Honor, it is a fluid situation.          Adjudications

 8     are happening, essentially, as we speak.         But, if the Court

 9     wants an update, I can certainly try to get updated numbers and

10     engage with the State Department.

11                 THE COURT:    Yeah, I think we certainly -- I'll ask

12     you to do that as we get towards the end of the call and talk

13     about next steps and at least one interim date, if not more,

14     just to get updated numbers from the government on where we

15     stand with issuance -- processing and issuance.

16                 Okay.   All right.    So let me then turn to the

17     plaintiffs here.     And, you know, obviously plaintiffs have a

18     different take on how -- on the efforts that the State

19     Department has been making.       But I want to hear from plaintiff.

20     Mr. Kuck or --

21                 MR. KUCK:    Thank you, Your Honor.      Charles Kuck, Your

22     Honor.    Thank you.

23                 Earlier the Court mentioned that State had somehow

24     issued upwards of 500 visas.       That's not true.     I mean, it's

25     not true.    We've had -- not counting the one reissue that was
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 8 of 35        8


 1     done after the Court's order, we've had six out of 81 families

 2     that had their visas issued.       Now, I don't know the exact

 3     numbers for the Mohammed and Fonjong plaintiffs, but I think

 4     the numbers are pretty consistent, Your Honor.

 5                 THE COURT:    Mr. Kuck, if I can just interrupt.       Look,

 6     I'm just going off of the State Department's reports.

 7                 MR. KUCK:    I understand, Your Honor.      And that's

 8     where our concern is, is those reports don't reflect the

 9     reality of our plaintiffs on the ground.         Now, we're only

10     tracking our plaintiffs.       There may be other non-plaintiffs --

11     we know, for example, they have issued visas to non-plaintiffs,

12     and that's great, and there's lots of places in the world where

13     we don't have plaintiffs that they should be issuing visas to

14     non-plaintiffs, if they're truly complying with the Court's

15     order in good faith.

16                 But we know that, for example, they are setting

17     interviews in places that literally our clients cannot get to.

18     That's not good faith compliance.        They are setting interviews

19     in places where our clients cannot comply with the law --

20     medical exams, for example -- prior to the end of the period.

21     In the Aker case, for ten days they didn't do anything for our

22     clients because they didn't even have them on their list.

23                 The reality here is, Judge, is that the State

24     Department is not making the efforts they need to make to

25     adjudicate as many diversity visas as they normally do in a
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 9 of 35      9


 1     normal year.     They're not even close to that number.

 2                  THE COURT:    Well, Mr. Kuck, let me just go back a

 3     little bit, what you said, and make sure I -- and numbers are

 4     helpful.    The government said that among your clients -- and

 5     when I say "your clients," I mean all of the plaintiffs in this

 6     consolidated action, I don't mean just the clients that you

 7     represent -- that they've identified, among those clients, 425

 8     diversity visa cases, and out of those 425 cases they have

 9     issued visas in 122 of those cases.

10                  They refused visas to the principal applicants in 128

11     of those cases.     And Mr. Wen said some of those are

12     attributable to administrative shortcomings and can be cured,

13     which is how I got to about half, a little more than half.         It

14     is more than half, closer -- it's more than half of the total

15     number of cases that your clients are representative of.

16                  MR. KUCK:    Your Honor, I think the issue -- I hate to

17     interrupt you, Judge, because I think the issue is you're

18     confusing numbers.       There are 423 family cases, but there's

19     over 950 people.     So if they've issued 122 visas, that's not

20     out of 400, that's out of 900.       So they're not close to

21     50 percent.     And I think that's where the confusion comes from.

22     And there is -- at their current pace, there's no way they'll

23     be able to adjudicate, and we know that they have to adjudicate

24     all of these -- just for the plaintiffs, by the 30th of

25     September.    Heck, we've sent out a plaintiff at the KCC for
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 10 of 35         10


 1      some reason.

 2                  So I think the numbers are important to look at in

 3      the context that they really do exist, not to confuse the

 4      numbers between families and individuals.

 5                  THE COURT:    Well, maybe I'm not understanding them

 6      because -- maybe I've been assuming that the visa issuance in a

 7      case would extend to all members of a family who --

 8                  MR. KUCK:    That's not how we understand that they're

 9      counting the number, because they have to count the number of

10      visas issued, not the number of family visas that are issued.

11      So, you know, in general terms, if there's 55,000 diversity

12      visas that are available, that's 55,000 people.          They might

13      have a family of one person, they might have a family of ten

14      people, and they're going to count for it however number there

15      are.    And so it's important not to look at just how many

16      families there are, but how many people there are, because

17      that's the limit to how many they can adjudicate in a fiscal

18      year.   And that's why when they tell you 122 have been issued,

19      that's visas to individuals, not to cases.

20                  MR. WEN:    They've got --

21                  THE COURT:    Hold on, Mr. Wen.    Real quick, I want to

22      make sure I understand.      I'm not sure I appreciated this issue,

23      this distinction.      But the 55,000 cap, is that a number that

24      applies to, you know, individual winners, or is that a number

25      that applies to individual winners plus family?          In other
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 11 of 35        11


 1      words, if there is a winner of a diversity visa, that person

 2      has a wife and two children, does that winner count as one

 3      towards the 55,000 or does that person count as four towards

 4      the 55,000?

 5                   MR. KUCK:    Generally each person counts as towards

 6      the 55,000, not just the principal winner.

 7                   THE COURT:   Mr. Wen, is that your understanding?

 8                   MR. URENA:   Your Honor, my understanding is that the

 9      55,000 person cap applies to each person.         These are, you know,

10      individual.    So that would include the residents.        The

11      residents would also -- that would all include that number.

12                   THE COURT:   Okay.    All right.   So, I'm sorry, I cut

13      you off.    Mr. Wen, you were going to say something about your

14      numbers --

15                   MR. KUCK:    Sorry.   Your Honor, that was Mr. Urena.        I

16      can understand how that would be --

17                   THE COURT:   Okay.

18                   MR. KUCK:    The numbers --

19                   THE COURT:   Hang on a sec.

20                   Mr. Wen, let me just make sure I understand

21      correctly.    So when you say that -- when, in your report, you

22      say that 122 -- you'd issued visas to principal applicants in

23      122 of the 425 cases, and that means you've issued diversity

24      visas to 122 principal applicants.         That means -- does that

25      number include the winner plus derivatives?         Or does that
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 12 of 35       12


 1      number just simply include folks who won and there are

 2      additional visas that are to be issued or will be issued to the

 3      derivative beneficiaries of the diversity winner?          I hope that

 4      question is clear.

 5                  MR. WEN:   Your Honor, this is James Wen for the

 6      government.    I think I understand the Court's question.         State

 7      Department tells me that 122 -- of the -- so these 122 cases

 8      are cases in which -- you know, these are named plaintiff cases

 9      in which visas were issued.      So, I guess maybe put it this way:

10      At least 122 individuals received visas, but these also, you

11      know, include, you know, family, too.        We try to get this

12      information -- we try to get a solid, you know, bead on this

13      information this morning because I understand that, you know,

14      the answer is a little bit complicated.

15                  But because -- and the reason why we -- it's

16      complicated because it's kind of a moving target.          It's very

17      fluid.    But we estimate that it's 122 cases.       It kind of

18      represents 272 individuals who are associated with these cases

19      who are issued visas, if that helps at all.

20                  THE COURT:   I'm sorry.    You said 122 cases is the

21      equivalent of about how many individuals?

22                  MR. WEN:   Our estimate is 272 individuals who are

23      issued visas within these 122 cases in which these visas were

24      issued.   That's the State Department's estimate.

25                  THE COURT:   Okay.    So if I'm comparing apples to
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 13 of 35           13


 1      apples here -- and this is my confusion, the root of my

 2      confusion, which is that I was assuming that the 120 -- you

 3      know, in any event, so just to make sure I'm understanding,

 4      when you say 127 individuals, so, basically, two out of --

 5      let's say three out of nine, just shy of a third of all

 6      plaintiffs, named plaintiffs, have actually received a visa.

 7      Is that a fair summary then?       Mr. Wen?

 8                  MR. WEN:   Sorry.    James Wen for the government.          I

 9      think so.    I have not really done the math on that.           So --

10                  THE COURT:   I'm just basing that on you said that 122

11      cases is about the equivalent of 272 individuals.          I understand

12      there's just north of 900 plaintiffs, so that's where I get,

13      you know, just shy of 33 percent, about 30 percent of the

14      plaintiffs have actually had visas issued.

15                  MR. WEN:   Yes, Your Honor.       And also, you know,

16      that -- so -- and I just want to put that in context with the

17      fact that State Department has issued 1,009 diversity visas to

18      both plaintiffs and to non-plaintiffs since, you know, the

19      Court's order.

20                  THE COURT:   So that number of 1,000 diversity visas,

21      that's -- that includes the 272?

22                  MR. WEN:   Yes.   I believe so, Your Honor.         That's my

23      understanding from the State Department.

24                  THE COURT:   Okay.

25                  MR. URENA:   Your Honor, Rafael Urena here.          I don't
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 14 of 35        14


 1      think that number is jibing with what we've seen on the ground.

 2      We ran a CEAC check.     CEAC is the database where individual

 3      applicants can check the status of their visas.          We've seen, on

 4      our cases, about 51 applications have been approved, 51 winners

 5      have been approved out of 293.       That's about one in six, which

 6      I believe is only 16 percent of the named plaintiffs.           And this

 7      was supposed to be -- the named plaintiffs was the group that

 8      was supposed to be the large push of the defendants.            And so,

 9      these numbers are just not correlating.

10                  What we expected to see, based on the Court's order,

11      was a list of named plaintiffs, which ones were issued, where

12      the status of the rest of them were, so we could have a better

13      picture of where we were at at this point.

14                  I think what -- the status report that the government

15      has given us is what was all kind of confused, as to where

16      they're at, what we're doing, and where we're going to be at on

17      9-30.   So we're just -- these numbers are just not adding up,

18      from our perspective.

19                  THE COURT:   Well, my reaction is as follows, which

20      is, you know, I did not specify in what form and manner they

21      ought to provide this report.       But I'll concede the aggregate

22      numbers are somewhat limiting and don't necessarily reflect --

23      obviously don't reflect what's happening in any individual

24      case.

25                  Look, you know, seems to me that you all --
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 15 of 35    15


 1      government's counsel and plaintiffs' counsel ought to be

 2      engaged in a regular dialogue in terms of these plaintiffs, the

 3      named plaintiff, in figuring out exactly what's happening to

 4      them.   You know, your numbers ought not to be all that

 5      different from one another and there ought to be some attempt

 6      at real-time tracking of who among these plaintiffs is getting

 7      their visas, getting interviews.

 8                   I guess the question -- I mean, the government is

 9      essentially saying that nearly every plaintiff, named

10      plaintiff, at a minimum, could have been scheduled for their

11      interview.    Are you disputing that?

12                   MR. KUCK:    Your Honor, Charles Kuck for Aker

13      plaintiffs.    We have -- most of our clients, except for two,

14      have been scheduled for their interviews sometime between now

15      and September 28th.       But many of them cannot go to the

16      interviews, so scheduling them is completely useless.

17                   MR. URENA:    This is Rafael Urena for the Mohammed and

18      Fonjong plaintiffs.       We're unsure if the government is using

19      prior interviews in this calculation.        So, an individual might

20      have been scheduled in March and then put into 221(g) and not

21      been rescheduled.     So we don't even know whether or not these

22      individuals have been rescheduled to submit additional

23      documentation that would allow the visa to be issued.

24                   And it seems, though, there is a late-night push to

25      get individuals scheduled.      We have one individual who was told
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 16 of 35      16


 1      to go to another country for an interview the very next

 2      morning.    So it just seems like they were trying to pad the

 3      numbers at the very last minute, interviews.

 4                  THE COURT:   Okay.

 5                  UNIDENTIFIED SPEAKER:     Agreed, Your Honor.

 6                  THE COURT:   I mean, look --

 7                  MR. WEN:   Your Honor, James Wen for the government.

 8      If I might just add something?

 9                  THE COURT:   Sure.    Go ahead.

10                  MR. WEN:   Mr. Kuck has, you know, discussed his

11      dissatisfaction with the numbers so far.        He talks about how it

12      lags, you know, the numbers that you would expect in the normal

13      course.    I just want to emphasize that this is really not the

14      normal course, that we are dealing with a lot of very, very

15      challenging circumstances, especially due to COVID-19.          A lot

16      of different variables that have made what seems to be very,

17      very simple to the plaintiffs' attorneys, just incredibly

18      complicated.    The State Department has done -- has gone above

19      and beyond to try to -- to do its best to implement the Court's

20      order.

21                  I think that this was a pretty significant

22      accomplishment in trying to basically, you know, issue 1009

23      diversity visas to both plaintiffs and non-plaintiffs, and that

24      number is going to grow.      And this was done in relatively short

25      order.    So I just don't want anyone to lose sight of that.
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 17 of 35         17


 1                  THE COURT:    No.   And if I didn't say it earlier, I

 2      should have.    I do want to credit the State Department in what

 3      I think it's accomplished to date.        The affidavits and the

 4      declarations you submitted with your status report, you know, I

 5      don't know how any reasonable interpretation of those can be

 6      viewed as the State Department is dragging its feet after the

 7      court's order.    I mean, there have been some hiccups along the

 8      way, certainly, and that's to be expected.         But I don't -- I

 9      certainly don't chastise the State Department in terms of what

10      it's doing and it's trying to drag its feet and not trying to

11      accomplish what I've asked them to accomplish.

12                  MR. KUCK:    Your Honor --

13                  THE COURT:    Mr. Kuck?

14                  MR. KUCK:    Yes.   I'll let you finish.     I'm sorry.     I

15      didn't mean to interrupt you, Your Honor.         It's hard when

16      you've got to visualize where you are.

17                  THE COURT:    That's one of the shortcomings of doing

18      these things telephonically.

19                  It's not to say I've made any decisions in terms of

20      any additional relief that the plaintiffs might request.           So

21      that was --

22                  MR. KUCK:    Your Honor, if I might add this, this

23      is -- what Mr. Wen just said is exactly why you have to extend

24      the deadline.    Last September they issued 6900 visas in

25      September of 2019.      So basically what they've done month to
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 18 of 35            18


 1      date is 15 percent of the effort of last year.

 2                  Now, I understand that they're in a difficult

 3      situation, but they're in a difficult situation because of what

 4      they did, not because of what the plaintiffs did.          And that's

 5      what's infuriating to the plaintiffs, Your Honor, is that they

 6      feel like they've done everything they could to receive the

 7      benefit that they feel they were entitled to --

 8                  THE COURT:    Mr. Kuck, if I can --

 9                  MR. KUCK:    Sorry, Your Honor.

10                  THE COURT:    That's okay.    Look, I'm sympathetic.         I

11      mean, I really am.      But I think it's an overstatement to

12      say that -- or to suggest that the State Department needs to

13      hit the 100 percent number from a year ago to date.             That's

14      just not -- that just does not recognize -- it fails to take

15      into account the conditions that exist in the world we live in.

16                  MR. KUCK:    And we agree, Your Honor.     We didn't

17      expect that either.

18                  THE COURT:    I'm not saying -- I'm not suggesting that

19      if we're sitting here in another week and the dial hasn't moved

20      any further, that that would be acceptable.         But, you know, to

21      say that last year, you know, they processed 6900 applications

22      in September and this time around they've only done 1,000, you

23      know, it, understandably, going to be a lesser number.

24                  And the things that I've been grappling with, and

25      I'll tell you right now, this is something everybody is going
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 19 of 35      19


 1      to need to think about.      You know, if the plaintiffs want some

 2      kind of relief, additional relief that asks me to reserve a

 3      certain number of additional visas after September 30th for

 4      processing, that number has got to, in some rational way, be

 5      tied to the State Department's refusal to process the visas due

 6      to the proclamation.

 7                  MR. KUCK:    We agree, Your Honor.     We agree.

 8                  THE COURT:   To put a finer point on it, you know,

 9      that number can't be 100 percent.       And the reason it can't be

10      100 percent is that some number of these applications aren't

11      getting processed and haven't been processed by virtue of

12      COVID, and COVID conditions in particular countries and

13      individual circumstances that might require someone, for

14      example, to have to travel to another country because the

15      conflict in a particular country is not operating in the same

16      way it would be otherwise.

17                  You know, that is some pretty rough justice to try to

18      figure out what is a number that is a rough approximation of

19      what the State Department can reasonably be expected to

20      produce, even under these present circumstances.

21                  MR. KUCK:    Your Honor, I might add this that the

22      Court needs to take into consideration:        In a normal year the

23      State Department and consulates would not just be processing

24      diversity visa lotteries, they would be -- cases, they would be

25      processing family-based cases, employment-based cases.          They
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 20 of 35     20


 1      are not processing those cases right now.         That is an entire

 2      workload that is far more than the workload for diversity visa

 3      lottery cases that they're not doing.

 4                  So the reality is, there is additional capacity that

 5      they are not using.      And I would brief this, but I want the

 6      Court to know, we agree, we don't think that the Court should

 7      extend it for a year.      But there is five and a half months they

 8      didn't process cases.      And they can do a lot of work in five

 9      and a half months if they're focused, like they have been for

10      the last two weeks.

11                  MR. URENA:    Rafael Urena, Your Honor, here with

12      Mohammed and Fonjong plaintiffs.

13                  To the point Your Honor is making, we can look to

14      where the issue started.      If the government had not implemented

15      unlawful termination and suspension of the DVA adjudications,

16      then at this point there would be no issues.         But we can point

17      back all the way to March that they haven't issued --

18                  THE COURT:    But, Mr. Urena, we can't go all the way

19      back to March and that's because, you know, at least for two

20      months, until at least the middle of June, you know, the State

21      Department was operating under an order not to process anything

22      except for -- all routine processing was put on pause because

23      of COVID-19, not just in the United States but throughout the

24      world.

25                  It's not clear to me how many diversity visa
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 21 of 35          21


 1      applications they would have processed in April, May, June, in

 2      any event.    And that's a difficulty I'm having in figuring out

 3      what's a reasonable expectation, if I'm going to grant

 4      additional relief.     You know, it's not going to be 55,000, that

 5      doesn't make any sense because that would fail to account for

 6      the real world conditions.        And ultimately I've got to have a

 7      causal effect between the relief and the violation.             And that

 8      just can't be accomplished and wouldn't be accomplished by

 9      saying, you know, I'm going to reserve 55,000, minus whatever

10      you processed to September 30th.

11                   MR. BLESS:   Your Honor, this is Jesse Bless on behalf

12      of the Gomez plaintiffs.      Just two issues.     Number one, we

13      recognize the deferred ruling on our motion for class

14      certification for DV applicants, and hope that that will be

15      encompassed on whatever briefing and ruling comes to issue.

16      You know, we do know that 23 percent is not sufficient.            I

17      think we can all agree on that.       And where -- I think the issue

18      now is where between 23 percent and 100 percent of 55,000.

19                   We do know that when the consulates reopened and

20      started processing these.      And, you know, maybe it's not March,

21      but it's certainly not September.       So, you know, I think

22      there's a couple marks we can use.        I agree it's difficult, but

23      we hope that classification and a number above, or closer to,

24      you know, 80 to 90 percent, and not 50, is sufficient.

25                   THE COURT:   Okay.    I mean, remember, you know, I
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 22 of 35        22


 1      think it was June 15th was the date of the guidance that -- you

 2      know, the diplomacy strong guidance that authorized consulates

 3      to potentially start opening and prioritizing the visas that

 4      they were processing.      The same guidance that said, you know,

 5      not to process diversity visa applicants because of the

 6      proclamations, except for, you know, Phase 3, and then give

 7      them the lowest priority.      But anyway, you all get my point.

 8      Let's try to get to the point when we figure out where we're

 9      going from here.

10                  I think what I would like to do is as follows:        You

11      know, I'll give everybody until Friday to brief for me any

12      additional relief that the plaintiffs -- the plaintiffs are

13      asking for additional relief in the form of reserving some

14      number of diversity visas beyond September 30th.          I would like

15      to know, one, you know, each side's position on whether I have

16      the authority in the first place to do that.         I know that's

17      been briefed a little bit and we had some discussion about it

18      and I deferred the issue previously, but I would like briefing

19      on that.

20                  And then the second issue is, to the extent I have

21      that authority, what the right number is.         Because as I said, I

22      don't think the right number is 55,000, but I would like some

23      discussion about what the right number is and some way of

24      getting to a number that reflects, I think -- reflects what I

25      thought -- what I ruled was the legal error, which was the
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 23 of 35     23


 1      non-processing of these diversity visa applications in light of

 2      the proclamations.      And, you know, how one teases out that

 3      effect from the effect of closing of the consulates due to

 4      COVID, the slow down of processing due to country conditions is

 5      a hard question, it seems to me, and I would like to hear from

 6      the parties on that issue as well.

 7                  So if you all want to file something by Friday, that

 8      would be helpful.     I think what I'd also like the government to

 9      do, and it need not be in a great -- need not be in the detail

10      that is present in a status report, but I would like an update

11      on the numbers by Friday.

12                  MR. KUCK:    Your Honor, if I may ask -- this is

13      Charles Kuck for the plaintiffs -- could we get that number

14      update by, like, noon, so we can include that information in

15      our briefing later in the day?

16                  THE COURT:    Sure.   That's fine.    Why don't we get an

17      update by noon on Friday, and then file your briefing on Friday

18      itself.

19                  Now, look, I would urge you all to talk to one

20      another, and I don't know how much of that is happening.        But,

21      you know, it wouldn't seem, to me, to be a heavy lift to be

22      exchanging spreadsheets in which each side is communicating its

23      understanding of where these particular named plaintiffs are.

24      We shouldn't have to have -- we shouldn't be on different --

25      shouldn't be any real daylight, it seems to me, with respect to
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 24 of 35        24


 1      what's happening with the named plaintiffs.         The lines of

 2      communication are open, it seems to me that that's something

 3      that ought not to be a real matter of dispute.

 4                  But, in any event, so I will ask for additional

 5      briefing on Friday.

 6                  Can I ask whether -- whether counsel would be

 7      available on Monday for a further hearing?         It is a Jewish

 8      holiday and I'm going to be sensitive to anybody that might be

 9      affected by that.      On the other hand, time is of the essence

10      here.

11                  MR. KUCK:    Charles Kuck for Aker, Your Honor.        We're

12      available whenever the Court sets a hearing, Your Honor.

13                  MR. WEN:    It works.   James Wen for the government, as

14      well.

15                  THE COURT:    Let's set the time down for 2 o'clock on

16      Monday for hearing and we'll have a further discussion about

17      where things stand then and I'll hear argument on the requested

18      relief, in terms of those additional visa lottery numbers after

19      September 30th.

20                  Okay.   I've got two more issues I want to raise.          One

21      concerns the kind of -- we'd discussed the issue of the

22      medical -- the expiration of the medicals -- medical clearances

23      and whether the government was going to -- or, the State

24      Department was going to raise that issue with the CDC.          And,

25      Mr. Wen, you'd -- I don't think you committed to anything, but
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 25 of 35       25


 1      at least left that as a possibility.        Can you provide any

 2      update on that front?

 3                  MR. WEN:    Yes, Your Honor.    I've inquired of the

 4      State Department and the State Department has indicated to me

 5      that they're declining the requests for the extension of the

 6      validity of the medical examination.        They've raised -- the

 7      concern that they've raised is just in light of the pandemic

 8      and the medical issues surrounding that.        That's what the State

 9      Department has indicated to me.

10                  THE COURT:   And so remind me again how long the

11      medical certifications are valid.

12                  MR. WEN:    Your Honor, James Wen for the government.

13      The medical -- my understanding, according to the State

14      Department, is generally these -- the validity of the medical

15      examination is generally good for six months.         So that's tied

16      to the validity of the visa itself.

17                  THE COURT:   Okay.    So your understand is that the

18      medical evaluation is good for essentially the duration.          Is it

19      coextensive with the visa?

20                  MR. WEN:    That is my understanding from the State

21      Department, it is generally coextensive.        They're tied

22      together.

23                  MR. KUCK:    Your Honor, this is Charles Kuck.

24      Depending on the country.      Many countries have a three-month

25      medical exam and the visa is codependent on that -- is
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 26 of 35     26


 1      coterminous with that three-month visa, the three-month medical

 2      exam.   So it depends on the country.

 3                  THE COURT:   So there are two different categories, or

 4      two different durations for diversity visa -- longer for

 5      diversity visas?     Six months and three months?

 6                  MR. KUCK:    Yes.   It depends on the visa, the validity

 7      of the medical exam itself.      For example, in Russia, if I'm not

 8      mistaken, a medical exam is good for 90 days, so the visa would

 9      be issued for 90 days.      Which would mean if they issued it on

10      the 30th of September, it would expire before the proclamation

11      expired and they would have to ask for re-issuance of their

12      visa to extend it beyond the end of the -- end of the fiscal

13      year -- the end of the calendar year in order to benefit, if

14      the proclamation goes away.

15                  THE COURT:   And can a visa be reissued after the

16      fiscal year?

17                  MR. KUCK:    That is a great question, Your Honor, and

18      that is actually something we will address in our brief on

19      Friday.   Technically, no, it cannot be reissued beyond the end

20      of the fiscal year for which it was issued.         But that's not a

21      legal issue, that is actually a FAM no., which is the notes

22      that control the Department of State's internal process.        It's

23      not necessarily a regulation.       So, we will be asking the Court

24      for that in our order, that should that issue arise, that there

25      be an opportunity to request a visa re-issuance.
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 27 of 35        27


 1                  THE COURT:    Okay.   Well, you know, I'll look forward

 2      to hearing from the parties on that issue as well.

 3                  And then, finally, at least in terms of my list of

 4      things to discuss this afternoon, there is this recently filed

 5      case from Friday -- I don't have the case number in front of

 6      me, but the lead plaintiff is Kennedy.        What is it -- I guess

 7      it's Kennedy versus Trump, it's 20-CV-2639.         What's the status

 8      of that case in terms of service?       And what is the -- what are

 9      the parties' positions in terms of the pending motion for TRO

10      in that case?

11                  MR. URENA:    Your Honor, Rafael Urena here.        Service

12      will be completed as of tomorrow.       There's COVID-related

13      restrictions that the DOJ has implemented that prevent

14      in-person filing.      So actual service should be completed

15      tomorrow.    We also e-mailed all of the documents and papers to

16      the government counsel already.       I think that was completed on

17      Thursday.    So, we would like to be heard on that case as soon

18      as possible.

19                  THE COURT:    Okay.

20                  MR. WEN:    Your Honor, James Wen for the government.

21      I'm not the attorney on that case -- maybe it eventually will

22      be assigned to me -- but, you know, we do not waive formal

23      service on that case.      And I don't have any further updates,

24      you know, regarding the status.

25                  THE COURT:    Well, I mean, look, you're right, the
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 28 of 35         28


 1      government hasn't formally been served.        On the other hand, you

 2      know, I don't need to wait formal service to issue a TRO.         So,

 3      you know, the government is certainly aware of the case, you

 4      can proceed with the papers.       The question is, you know, do you

 5      intend to respond to the TRO motion, now that you've been given

 6      notice of it?

 7                  Mr. Wen?

 8                  MR. WEN:   Sorry, Your Honor.     Well, so, I think the

 9      short answer is simply I need to confer with my superiors on

10      moving forward with that case.       And, you know, as I think the

11      Court knows, I think this case is also -- you know, significant

12      undertaking, all of these cases.       So I think I need to confer

13      on next steps with respect to the Kennedy case.

14                  THE COURT:   Okay.    You know, I have questions in my

15      mind as to the appropriateness of relief or the need for relief

16      in that case.    On the other hand, you know, there's been a

17      motion filed, a case filed, a motion filed for temporary

18      restraining order, a PI, I've got to deal with it, and I think

19      the government has to deal with it.

20                  So, you know, today is the first business day after

21      we've been given notice.      And so, you know, I can appreciate

22      you need some time to think about what the government's

23      position is going to be.      But, I am -- talk tomorrow about that

24      case, see where the government stands on it, and then we can

25      figure out what we're going to do with that case.          And, you
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 29 of 35        29


 1      know, reality is that these thing just may all have to happen

 2      at once.

 3                  So, can you all be available at 4:30 tomorrow?       I

 4      have another hearing, substantive hearing at 2 o'clock, so I

 5      can't do it really before then.       So could you all be available

 6      at 4:30 tomorrow?

 7                  MR. KUCK:    Yes, Your Honor.

 8                  THE COURT:   Mr. Wen?

 9                  MR. WEN:    Yes, Your Honor.    The government will make

10      itself available for the hearing tomorrow at 4:30.

11                  THE COURT:   Okay.    All right.   So --

12                  MR. WEN:    I'm sorry, Your Honor, I just wanted to

13      clarify a couple of points.      I don't mean to talk out of turn,

14      but the briefing that's due Friday, is that -- is the

15      government responding to plaintiffs' points, or is everyone

16      submitting their submission by Friday on whether additional

17      relief is appropriate?

18                  THE COURT:   I mean, I think it's the latter.       I'm not

19      sure -- well, I would like you to understand, Mr. Wen, what the

20      plaintiffs are asking for; they set it out in their status

21      report.    So I would like the government's position on the

22      relief that's been requested there.        There just is not time to

23      have, you know, serial briefing here.        And plaintiff moved for

24      something, the government has an opportunity to respond to it.

25      So the best I can do, in the little bit of time we have, is to
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 30 of 35        30


 1      have you all file something simultaneously on Friday and

 2      everybody will have an opportunity to weigh in on Monday.

 3                  MR. WEN:   Yes, Your Honor, I understand.       And I

 4      wanted to, you know, make a point about Mr. Kuck's statements

 5      about the validity of the medical exam.        He mentioned something

 6      about a three-month validity for certain visas.          You know,

 7      three months validity is based on -- my understanding from the

 8      State Department, they say that the three-month validity is

 9      based on the patient's symptoms.       So, for example, someone with

10      symptoms of tuberculosis, you know, that they may have -- their

11      validity of the medical exam is -- may be shorter than the six

12      months, which is -- my understanding is that's the general

13      case.

14                  So, that's the way it works, based on the unique

15      medical circumstances, not really based on, you know, the

16      country or anything like that.       That's what -- my understanding

17      from the State Department.       I just wanted to, you know, put

18      that out there.

19                  THE COURT:   Look, I mean, that's an issue, but it's

20      been raised and so we ought to get some clarification on what

21      the -- you know, what the actual lay of the land looks like on

22      that front.

23                  Okay.   All right.    Is there anything else anybody

24      else wants to raise before we adjourn?

25                  MR. URENA:   Yes, Your Honor.     This is Rafael Urena.
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 31 of 35         31


 1      I have a couple of points that I wish to raise.          We have 48

 2      diversity visa winners that are still going to be refused under

 3      212(f) refusals on PP 9645 and PP 9983.

 4                  THE COURT:   I don't know which -- Mr. Urena, I don't

 5      know which confirmation --

 6                  MR. URENA:   Yes, Your Honor.     Colloquially, we refer

 7      to one as the Muslim ban and the second one as the Africa ban.

 8      This was 2017 travel-related bans.        The defendants have

 9      basically invited the Court to issue an order telling them to

10      stop refusing people under 212(f), even though the Court has

11      repeatedly told them that's not a basis for refusal.            So that's

12      what the 50 of our winners of 300 or so, 20 percent or

13      something -- I don't have the math on top of my head -- are

14      going to be refused under that unlawful guidance that the Court

15      has said, you know, just doesn't add up with the statutes.

16                  So, we invite the Court to -- if defendants need an

17      order from the Court to not do that, we would invite the Court

18      to amend its order so they wouldn't be able to do that.

19                  MR. KUCK:    Charles Kuck for the Aker plaintiffs.

20      That is an issue, Your Honor, that we also raised in our recent

21      filing and in our other filing on this issue.         They are still

22      denying visas to people under 212(f), contrary to this Court's

23      order.   And the Kennedy case actually challenged the TRO

24      challenges, the defendants' 212 regime.        We named it a 212

25      regime, that defendants still are using that statute as a basis
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 32 of 35       32


 1      to refuse visas, even though this Court has stated time and

 2      time again that is not a valid basis to refuse a visa.          That's

 3      one of the reasons we filed a TRO in Kennedy, just on this

 4      point right here.

 5                  THE COURT:   Well, what are you asking is me to do?

 6      If you're asking me at this point to amend the order, you know,

 7      this is another extension of this, that is, you know -- how can

 8      I say it?    Let's put it this way:     It's another option.     And,

 9      you know, the last time we convened concerning the government's

10      implementation of the additional two-week quarantine period,

11      that struck me as something that was an outgrowth of my order

12      and an effort to implement that order.        And that's why I felt

13      that I could and it was within the scope of my authority to

14      issue relief as to that step.       I'm not so sure that's true with

15      this and the other proclamations and how the State Department

16      is approaching those.

17                  MR. KUCK:    This is something that would be squarely

18      before the Court tomorrow at 4:30 p.m. on the Kennedy v. Trump

19      case.

20                  THE COURT:   We'll talk about it tomorrow.

21                  MR. KUCK:    One more point, Your Honor.      I think there

22      may be some differing opinions as to the relief available for

23      the plaintiffs.     We ask that the Mohammed and Fonjong

24      plaintiffs be able to submit their own status report.           Would

25      that be something the Court would be amenable to?
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 33 of 35           33


 1                   THE COURT:   No, just put everything in one brief.           I

 2      mean, if you all have a different view than other plaintiffs,

 3      just put it all in one brief.       I'll ask you all to limit the

 4      briefs to 20 pages, double spaced.        That's more than enough,

 5      you know, to put forth your views on any additional relief, on

 6      the propriety of an order or the lack of propriety of any

 7      additional order.

 8                   UNIDENTIFIED SPEAKER:     Okay.

 9                   UNIDENTIFIED SPEAKER:     Yes, Your Honor.

10                   UNIDENTIFIED SPEAKER:     Yes, Your Honor.

11                   THE COURT:   All right.   Anything else, anyone?

12                   MR. KUCK:    Yes, Your Honor, one last question.       I

13      think there was some sort of maybe confusion as to spreadsheet.

14      We provided a spreadsheet to the defendants already.            I think

15      it would be very easy for defendants and plaintiffs to operate

16      off of the spreadsheet, and I think it would be beneficial for

17      the Court.    If we just have a -- maybe an order from the Court

18      that we should use the spreadsheet to apprise the Court of the

19      actual number, so there's no disagreement.         I think that would

20      be very, very, very easy for plaintiffs and defendants to put

21      together very, very quickly.

22                   THE COURT:   Mr. Wen, do you have any objection to

23      working off of a spreadsheet that will be used to update me on

24      Friday?

25                   MR. WEN:    Your Honor, James Wen for the government.
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 34 of 35    34


 1      So, I mean, there has been a significant engagement between the

 2      government and the plaintiffs' counsel.        We certainly exchanged

 3      spreadsheets for the purpose of double checking our list.       I

 4      mean, there's some hiccups there, but we're able to work a lot

 5      of these issues out.     I don't know if a Court's order is

 6      necessary, as far as that goes.       I mean --

 7                  THE COURT:   That's what -- what would be helpful to

 8      me, and, you know, this will require some work on your part, is

 9      the preexisting spreadsheet, seems to me, all you need to do is

10      add a column to that spreadsheet, or two, that indicates the

11      status of the plaintiff.      And if you could work together to put

12      that kind of spreadsheet together, submit it to me on Friday,

13      that will give me a sense of where the individual plaintiffs

14      are.   And, ideally, you all will be working off the same

15      spreadsheet and one that you all are in agreement on.

16                  So I'll just ask that, you know, that be included

17      with the updates on Friday.      And I know that creates a little

18      bit of extra work -- it does create extra work, in addition to

19      everything else that's happening, but, you know, I think

20      that's, frankly, the only way to really get the answers that we

21      need here, that I need in order to make a decision about what

22      to do here.    Okay.

23                  UNIDENTIFIED SPEAKER:     Thank you for your time today,

24      Your Honor.

25                  THE COURT:   Thank you, everyone.      Bye.
                                     * * *
     Case 1:20-cv-01419-APM Document 149 Filed 09/30/20 Page 35 of 35   35


 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                  I, JANICE DICKMAN, do hereby certify that the above

 4      and foregoing constitutes a true and accurate transcript of my

 5      stenographic notes and is a full, true and complete transcript

 6      of the proceedings to the best of my ability.

 7                  This hearing was held telephonically in compliance

 8      with the COVID-19 pandemic stay-at-home orders and is,

 9      therefore, subject to the limitations associated with the use

10      of current technology, including but not limited to telephone

11      signal interference, static, signal interruptions, and other

12      restrictions and limitations associated with remote court

13      reporting via telephone, speakerphone, and/or

14      videoconferencing.

15

16                            Dated this 24th day of September, 2020

17

18

19                                  ________________________________

20                                  Janice E. Dickman, CRR, CMR, CCR
                                    Official Court Reporter
21                                  Room 6523
                                    333 Constitution Avenue, N.W.
22                                  Washington, D.C. 20001

23

24

25
